Citation Nr: 1126686	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  07-30 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for sterility.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for anemia, to include as due to malaria.

7.  Entitlement to service connection for a seizure disorder, to include as due to malaria and/or encephalitis.

8.  Entitlement to service connection for sinusitis.

9.  Entitlement to service connection for bronchitis.

10.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to July 1972, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In statements on his VA Form 9 (substantive appeal), which was dated on August 29, 2007, and date-stamped as received by the RO on September 13, 2007, the Veteran requested a Travel Board hearing at the RO.  To date, this hearing has not been scheduled.  The Board also notes that recent correspondence concerning the docketing of his appeal, which was sent to the Veteran at his current mailing address of record, was returned as undeliverable by the postal service.  Accordingly, the Board finds that, on remand, after obtaining the Veteran's current mailing address of record, he should be scheduled for a Travel Board hearing at the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

After obtaining the Veteran's current mailing address of record, schedule him for a videoconference Board hearing at the RO.  A copy of the notice letter sent to the Veteran and his service representative concerning this hearing should be included in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

